Exhibit 10.2
EXECUTED VERSION






GUARANTY
THIS GUARANTY (as amended, restated, replaced, supplemented or otherwise
modified from time to time, this “Guaranty”) is executed as of June 23, 2016, by
Maxim Integrated Products, Inc., a corporation duly organized under the laws of
the state of Delaware, with offices at 160 Rio Robles, San Jose, California
95134 (“Guarantor”), in favor of The Bank of Tokyo-Mitsubishi UFJ Ltd., New York
Branch, with offices at 1221 Avenue of the Americas, New York, New York 10020
(together with its branches, affiliates, offices, successors and assigns, the
“Bank”).
R E C I T A L S:
WHEREAS, Maxim Holding Company Ltd., an exempted company incorporated with
limited liability under the laws of the Cayman Islands (the “Borrower”), is a
party to that certain Credit Agreement dated as of the date hereof (as amended,
restated, refinanced, replaced, supplemented, extended or otherwise modified
from time to time, the “Term Loan Agreement”, and together with all instruments,
agreements, certificates and other documents related thereto or delivered in
connection therewith, as amended, restated, refinanced, replaced, supplemented,
extended or otherwise modified from time to time, collectively, the “Loan
Documents”) by and between the Borrower and the Bank. Capitalized terms used but
not defined herein shall have the meanings given to such terms in the Term Loan
Agreement.
WHEREAS, the Borrower is a wholly-owned, indirect subsidiary of the Guarantor.
WHEREAS, the Guarantor has offered to provide a guarantee of payment of all
obligations of the Borrower to the Bank under the Term Loan Agreement and the
Loan Documents in accordance with the terms herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor hereby agrees as follows:
1.Guaranty. As used herein, the term “Guaranteed Obligations” shall mean any and
all existing and future indebtedness, obligations and liabilities of every kind,
nature and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of the Borrower to the Bank arising,
existing or from time outstanding under the Term Loan Agreement and the Loan
Documents (together with and including all principal, interest (whether accruing
before or during the pendency of any insolvency-related action), costs,
attorneys’ fees, breakage costs, indemnities, reimbursements and other amounts
and expenses incurred by or owing to the Bank in connection therewith. Upon the
failure of the Borrower to pay any of the Guaranteed Obligations, which failure
continues for more than three (3) Business Days after demand having been made
upon the Borrower by the Bank (provided that no such demand shall be required in
the event of an insolvency, bankruptcy or similar reorganization proceeding
commenced by or against the Borrower or any other circumstance which precludes
the Bank from making demand against the Guarantor), Guarantor hereby absolutely,
irrevocably and unconditionally guarantees to the Bank the prompt and punctual
payment when due (whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter) of the Guaranteed Obligations. This Guaranty shall
not be affected by the genuineness, validity, regularity or enforceability of
the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, or extent of any collateral or other credit





--------------------------------------------------------------------------------

Exhibit 10.2
EXECUTED VERSION


support therefor, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of
Guarantor under this Guaranty.
2.Agreement to Pay; No Setoff or Deductions; Taxes. In furtherance of the
foregoing provisions of the Guaranty and not in limitation of any other right
that the Bank has at law or in equity against Guarantor by virtue hereof, upon
the failure of the Borrower to pay or perform any Guaranteed Obligation when and
as the same shall become due whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter), Guarantor hereby promises to and will
forthwith pay in cash or perform, or cause to be paid in cash or performed, to
the Bank such unpaid or unperformed Guaranteed Obligations upon demand. All
payments under this Guaranty shall be made to the Bank by wire transfer prior to
12:00 noon (New York time) on the day when due in U.S. Dollars for the credit of
the Bank, ABA No. 0260-0963-2, A/C #97770191, Attention: Loan Operations Dept.,
Reference: Maxim Holding Company Ltd. All payments by Guarantor hereunder shall
be paid in full, without setoff, counterclaim, deduction or withholding of any
nature whatsoever, including, without limitation, for any and all present and
future taxes. If Guarantor makes a payment under this Guaranty to which
withholding tax applies, or any taxes (other than taxes on net income directly
attributable to the Bank) are at any time imposed on any payments under or in
respect of this Guaranty including, but not limited to, payments made pursuant
to this Paragraph 2, Guarantor shall pay all such taxes to the relevant
authority in accordance with applicable law such that the Bank shall receive the
sum it would have received had no such deduction or withholding been made.
Guarantor shall promptly provide the Bank with an original receipt or certified
copy issued by the relevant authority evidencing the payment of any such amount
required to be deducted or withheld.
3.No Termination. This Guaranty is a continuing and irrevocable contingent
guaranty of all Guaranteed Obligations now or hereafter existing or incurred and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid and performed in
full and the Term Loan Agreement and Loan Documents are terminated.
4.Waiver of Notices. Guarantor waives notice of the acceptance of this Guaranty
and of the extension or continuation of the Guaranteed Obligations or any part
thereof. Guarantor further waives presentment, protest, notice, dishonor or
default, demand for payment and any other notices to which Guarantor might
otherwise be entitled.
5.Waiver of Suretyship Defenses. Guarantor agrees that the Bank may, at any time
and from time to time, and without notice to Guarantor, make any agreement with
the Borrower or with any other person or entity liable on any of the Guaranteed
Obligations or providing credit support, or collateral as security for the
Guaranteed Obligations, for the extension, renewal, payment, compromise,
discharge or release of the Guaranteed Obligations or any credit support or any
collateral (in whole or in part), or for any modification or amendment of the
terms thereof or of any instrument or agreement evidencing the Guaranteed
Obligations or the provision of credit support or collateral, all without in any
way impairing, releasing, discharging or otherwise affecting the obligations of
Guarantor under this Guaranty. Guarantor waives any and all defenses arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever of the liability of the
Borrower, or any claim that Guarantor’s obligations exceed or are more
burdensome than those of the Borrower or any other circumstance which might
constitute a defense to the Borrower, the Guarantor or any other obligor, and
waives the benefit of any statute of limitations affecting the liability of
Guarantor hereunder. Guarantor waives any right to assert any defense of which
the Borrower could otherwise avail itself and waives any benefit of and any
right to participate in any security now or hereafter held by the Bank. Further,
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of Guarantor under this Guaranty
or which, but for this provision, might operate as a discharge of Guarantor.





--------------------------------------------------------------------------------

Exhibit 10.2
EXECUTED VERSION


6.Representations and Warranties.
(a)Guarantor represents and warrants that the execution, delivery and
performance of this Guaranty are within Guarantor’s organizational powers and
have been duly authorized by all necessary organizational actions; (ii) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law; (iii) the making and performance of this
Guaranty (A) does not and will require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority (as such term
is defined in the Term Loan Agreement), except such as have been obtained or
made and are in full force and effect, (B) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of the
Guarantor or any order of any Governmental Authority, (C) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Guarantor or its material assets, or give rise to a right thereunder to
require any payment to be made by the Guarantor, and (D) will not result in the
creation or imposition of any Lien on any asset of the Guarantor; (iv) all
consents, approvals, licenses and authorizations of, and filings and
registrations with, any governmental authority required under applicable law and
regulations for the making and performance of this Guaranty have been obtained
or made and are in full force and effect; and (v) by virtue of its relationship
with the Borrower, the execution, delivery and performance of this Guaranty is
for the direct benefit of Guarantor and it has received adequate consideration
for this Guaranty.
(b)Guarantor hereby additionally makes the representations and warranties of the
Guarantor set forth in Article III of that certain Credit Agreement dated as of
October 13, 2011, as amended June 27, 2014 among, inter alia, the Guarantor,
various lenders and Wells Fargo Bank, N.A., as administrative agent (as the same
may be amended from time to time, the “Existing Credit Agreement”), as if such
representations and warranties were fully set forth herein, except for the
representations and warranties in Sections 3.02 and 3.03. For avoidance of
doubt, capitalized terms in the representation and warranties in Article III of
the Existing Credit Agreement that are deemed to be made herein shall have the
meanings assigned to those terms in the Existing Credit Agreement.
7.Covenants. Guarantor covenants and agrees with the Bank that, until payment in
full of the Guaranteed Obligations and so long as this Guaranty is in effect it
will comply with each of the covenants set forth in Articles V and VI of the
Existing Credit Agreement, as in effect from time to time (with each reference
therein to the “Administrative Agent”, the “Lenders” or a “Lender” deemed to be
a reference to the Bank under the Term Loan Agreement).
8.Subordination. Guarantor hereby subordinates the payment of all obligations
and indebtedness of the Borrower owing to Guarantor, whether now existing or
hereafter arising, including but not limited to any obligation of the Borrower
to Guarantor as subrogee of the Bank or resulting from Guarantor’s performance
under this Guaranty, to the indefeasible payment in full of all Guaranteed
Obligations. If the Bank so requests, any such obligation or indebtedness of
Borrower to Guarantor shall be enforced and performance received by Guarantor as
trustee for the Bank and the proceeds thereof shall be paid over to the Bank on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of Guarantor under this Guaranty.
9.Subrogation, Etc. Guarantor shall exercise no right of subrogation,
contribution, reimbursement or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
and the Term Loan Agreement and the Loan Documents, together with any
commitments of the Bank thereunder are terminated. If any amounts are paid to
Guarantor in violation of the foregoing limitation, then





--------------------------------------------------------------------------------

Exhibit 10.2
EXECUTED VERSION


such amounts shall be held in trust for the benefit of the Bank and shall
forthwith be paid to the Bank to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.
10.Exhaustion of Other Remedies Not Required. This is a guaranty of payment and
not of collection. Guarantor waives diligence by the Bank and action on
delinquency in respect of the Guaranteed Obligations or any part thereof,
including, without limitation any provisions of law requiring the Bank to
exhaust any right or remedy or to take any action against Borrower (other than
making of demand), any other guarantor or any other person, entity or property
before enforcing this Guaranty against Guarantor.
11.Information. Guarantor agrees to furnish promptly to the Bank any and all
financial or other information regarding Guarantor as the Bank may request from
time to time. Guarantor acknowledges and agrees that it has the sole
responsibility for, and has adequate means of, obtaining from the Borrower such
information concerning the financial condition, business and operations of the
Borrower as Guarantor requires, and that the Bank has no duty, and Guarantor is
not relying on the Bank at any time, to disclose to Guarantor any information
relating to the financial condition, business or operations of Borrower.
12.Reinstatement. Notwithstanding anything in this Guaranty to the contrary,
this Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any portion of the Guaranteed Obligations is
revoked, terminated, rescinded or reduced or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
any other person or entity or otherwise, as if such payment had not been made
and whether or not Bank is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.
13.Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, upon the insolvency, bankruptcy
or reorganization of the Borrower or any other person or entity, or otherwise,
all such amounts shall nonetheless be payable by Guarantor immediately upon
demand by the Bank.
14.Assignment; Amendment. This Guaranty shall (a) bind Guarantor and its
successors and assigns, provided that Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the Bank
(and any attempted assignment without such consent shall be void), and (b) inure
to the benefit of the Bank and its successors and assigns (as permitted under
the Term Loan Agreement) and the Bank may, in accordance with the Term Loan
Agreement, and without affecting Guarantor’s obligations hereunder, assign or
sell participations in the Guaranteed Obligations and this Guaranty, in whole or
in part. No provision of this Guaranty may be waived, amended, supplemented or
modified, except by a written instrument executed by the Bank and Guarantor.
15.No Waiver; Enforceability. No failure by the Bank to exercise, and no delay
in exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law or in equity. The unenforceability or invalidity of
any provision of this Guaranty shall not affect the enforceability or validity
of any other provision herein.
16.Governing Laws; Jurisdiction. This Guaranty shall be governed by the laws of
the State of New York. Guarantor hereby irrevocably (a) submits to the
non-exclusive jurisdiction of any United States Federal or State court sitting
in New York City in any action or proceeding arising out of or relating to this
Guaranty, and (b) waives to the fullest extent permitted by law any defense
asserting an inconvenient forum in connection therewith; and to the extent that
Guarantor has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process, Guarantor hereby irrevocably waives such
immunity in





--------------------------------------------------------------------------------

Exhibit 10.2
EXECUTED VERSION


respect of its obligations under this Guaranty. Service of process by the Bank
in connection with such action or proceeding shall be binding on Guarantor if
sent to Guarantor by nationally recognized overnight courier service at
Guarantor’s address specified below its signature block on the last page hereof
or by if transmitted by facsimile to its facsimile number specified below said
signature block. Guarantor agrees that the Bank may disclose to any prospective
purchaser and any purchaser of all or part of the Guaranteed Obligations any and
all information in the Bank’s possession concerning Guarantor, this Guaranty and
any security or other support for this Guaranty.
17.Setoff. If and to the extent any payment is not made when due hereunder, the
Bank shall, to the extent provided and in accordance with applicable law, have
the right to apply without prior notice the amounts on deposit or standing to
the credit of any of the accounts of Guarantor with the Bank at any of its
branches in reduction of Guarantor’s obligations hereunder, whether or not the
Bank has demanded payment, and notwithstanding that such obligations may be
unmatured.
18.Judgment Currency. Any payment by the Guarantor under this Guaranty to the
Bank in an alternative currency acceptable to the Bank (the “Alternative
Currency”) shall be on account of an amount payable hereunder in U.S. Dollars
and shall constitute a discharge of the Guarantor’s obligations under this
Guaranty but only to the extent of the amount of U.S. Dollars which the Bank is
able to purchase in the Alternative Currency with the amount so received by it,
and the Guarantor hereby indemnifies the Bank from and against, and the Bank
shall have an additional legal claim for, the full amount of any shortfall or
deficiency to the Bank between the amount of U.S. Dollars that the Bank is so
able to purchase and the amount of U.S. Dollars originally due to it, as well as
for all other losses and costs incurred by the Bank in connection therewith. All
amounts due hereunder shall be payable on demand.
19.Other Guarantees. Unless otherwise agreed by the Bank and Guarantor in
writing, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by Guarantor for the benefit of the Bank
or any term or provision thereof.
20.Expenses. Guarantor shall pay on demand all costs and expenses (including,
without limitation, reasonable attorneys’ fees and any and all costs and
expenses arising out of the unwinding of any swap or other derivative product
arrangement used to provide any financial accommodation and any other related
costs and expenses paid or incurred by the Bank in connection therewith)
incurred in connection with this Guaranty, including, without limitation, the
enforcement or protection of the Bank’s rights under this Guaranty, including
any incurred in the preservation, protection or enforcement of any rights of the
Bank in any case commenced by or against Guarantor under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute. The
obligations of Guarantor under the preceding sentence shall survive termination
of this Guaranty.
21.WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, GUARANTOR AND THE BANK, BY ITS ACCEPTANCE OF THIS GUARANTY, EACH WAIVE
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON OR
ARISING OUT OF THIS GUARANTY. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
22.Notices. All notices and communications shall sent be to the following
addresses or such other address as the parties may, from time to time furnish to
each other in writing: (i) if to Guarantor: 160 Rio Robles, San Jose, CA 95134,
Attn: Peter Campagna, Vice President & Treasurer, and Mark Casper, Vice





--------------------------------------------------------------------------------

Exhibit 10.2
EXECUTED VERSION


President, Legal; and (ii) if to the Bank: The Bank of Tokyo-Mitsubishi UFJ,
Ltd., 1221 Avenue of the Americas, New York, New York 10020, Attention: Ligia
Castro, tele: (201) 413-8838, fax: (201) 413-8838.
[Signature Page Follows]







--------------------------------------------------------------------------------


Exhibit 10.2
EXECUTED VERSION


Executed the date first stated above.
GUARANTOR:


MAXIM INTEGRATED PRODUCTS, INC.


By: /s/ Bruce E. Kiddoo                    
Name: Bruce E. Kiddoo
Title: Senior Vice President and Chief Financial Officer




By: /s/ Mark Casper                        
Name: Mark Casper
Title: Vice President, Deputy General Counsel and Secretary


Address:    160 Rio Robles
San Jose, CA 95134
Attention: Peter Campagna, Vice President
& Treasurer
Facsimile No.: (408) 601-1833





